Baeeett, J.
The uncontradicted testimony shows that, the commissioners have neglected their duty in not deciding this and other • cases brought before them. They say they have not taken unreasonable time to decide these cases, but the facts show that in this instance, upon the briefest testimony, they have taken over forty days. That was plain negligence, and it was subversive of the law, in that the dealer’s license had nearly expired. The denial of negligence is a denial of a mere conclusion. The fact of negligence plainly appears, and the writ should therefore issue with costs.